 Case: 1:18-cv-00268-TSB-KLL Doc #: 23 Filed: 06/16/20 Page: 1 of 2 PAGEID #: 130




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MACHELLE COLLINS,                            :      Case No. 1:18-cv-268
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Karen L. Litkovitz
                                              :
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
                                              :
        Defendant.                            :

                          DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION OF
            THE UNITED STATES MAGISTRATE JUDGE (Doc. 21) AND
                 TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on April 20, 2020, docketed a Report and

Recommendation. (Doc. 21). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly:

       1.     The Report and Recommendation (Doc. 21) is ADOPTED;

       2.     The Commissioner’s motion to remand (Doc. 19) is GRANTED;
Case: 1:18-cv-00268-TSB-KLL Doc #: 23 Filed: 06/16/20 Page: 2 of 2 PAGEID #: 131




        3.     This case is REMANDED to the Commissioner, in accordance with the
               fourth sentence of 42 U.S.C. § 405(g), for proceedings consistent with the
               Report and Recommendation (Doc. 21); and

        4.     The Clerk shall enter judgment accordingly, whereupon this case is
               TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:        6/16/2020                                         s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
